DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-17 are currently pending. Claims 1-2, 6-7, 9, 13, and 15-17 are allowed. Claims 3-4, 8, 10-12, and 14 are rejected. 
Response to Arguments
Applicant's arguments, see Pg. 6 of the remarks, filed April 26, 2021 with respect to the drawing objections have been fully considered but they are not persuasive. 
The amendments of the Specification do not appear to be consistent with what is shown in the drawings. See the objection to the Specification detailed below. 
Applicant’s arguments, see Pg. 6 of the remarks, filed with respect to the 35 U.S.C. 112(b) rejections of Claims 12 and 14 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 12 and 14 have been withdrawn. 
Applicant’s arguments, see Pg. 6 of the remarks, filed with respect to the 35 U.S.C. 102 rejections of Claims 1-4, 7, 9, 15-17 and 35 U.S.C. 103 rejections of Claims 8, 10-14 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 102 rejections of Claims 1-4, 7, 9, 15-17 and 35 U.S.C. 103 rejections of Claims 8, 10-14 have been withdrawn. 
Specification
The amendment filed April 26, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
of the midpoints of chords between the leading edge and the trailing edge of the aerofoil.” Applicant is suggested to make such an amendment or a similar amendment to the appropriate portions of the Specification and Claim 14, where “mean chord line” is defined. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to because it is unclear what C0 represents in the figures. The paragraph beginning Pg. 4, Line 28 recites “a mean chord line C0 defined by a line extending from root 12 to the tip 14 of the aerofoil 10 along the arithmetic mean of the chordal positions of chords between the leading edge 16 and the trailing edge 18 of the aerofoil 10”. However, as noted in the objection to the Specification above, it is unclear what this means. This objection may be resolved by an appropriate amendment to the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8, 10-12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 8, 10, and 14, Lines 1-2 of Claim 8, Lines 2-3 of Claim 10, Line 3 of Claim 14 introduce a “spanwise extending forward end surface”. However, Claim 1 already introduces a “spanwise extending upstream end surface”. Upon review of the original disclosure, there is insufficient written description in the original disclosure to show possession of an aerofoil as claimed with both a forward end surface and an upstream end surface. Rather, these appear to both refer to the same end surface. This may be noted by Claim 8, which recites “a spanwise extending forward end surface has a spanwise extent between 2 and 5 times 
Regarding Claim 14, Lines 3-6 recite “a mean chord line defined as a line extending from a root to the tip of the aerofoil along an arithmetic mean of a chordal position of the leading edge of the aerofoil”. The amendment filed April 26, 2021 to change the same language present in the originally filed Specification amounts to an admission that this language is not consistent with the invention as shown in the Figures. Therefore, assuming that Figure 1 shows the correct interpretation of “mean chord line” as alleged by Applicant, Applicant has not shown sufficient written description for possession of the invention where the “mean chord line” is defined as an “arithmetic mean of a chordal position of the leading edge”, since this language is inconsistent with what is shown in the drawings. The definition of “mean chord line” is of importance to the structure of the claim because it defines the “mean chord extent” which has a specified ratio with the waveform chordal extent. Note that this rejection is made in light of the response filed April 26, 2021 and with the assumption that Figure 1 shows the correct interpretation of “mean chord line”. 
Claims 11-12 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4, 8, 10-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Lines 1-2 recite “wherein each peak comprises a generally spanwise extending upstream end surface”. A similar limitation is already present in Claim 1. It is unclear what further structure the recitation in Claim 3 adds, since it appears to be a repetition. 
Regarding Claim 4, Lines 1-2 recite “wherein each slit comprises a side surface extending generally chordwise at each end of each peak, interconnecting each peak with an adjacent trough”. A similar limitation is already present in Claim 1. It is unclear what further structure the recitation in Claim 4 adds, since it appears to be a repetition.
Regarding Claims 8, 10, and 14, Lines 1-2 of Claim 8, Lines 2-3 of Claim 10, Line 3 of Claim 14 introduce a “spanwise extending forward end surface”. However, Claim 1 already introduces a “spanwise extending upstream end surface”. In the art of aerofoils, the “forward” and “upstream” ends are normally seen as being synonymous. It is unclear if the claims are requiring both a “spanwise extending forward end surface” and a “spanwise extending upstream end surface”, or if they both are actually in reference to the same end surface. If the claims intend to require both, it is unclear what structure this would be since they both occupy the same position. It is noted this limitation is also recited in Line 6 of Claim 11 and Line 3 of Claim 12. 
Regarding Claim 11, Line 3 recites “an upstream end surface”. However, Claim 1 already introduces a “spanwise extending upstream end surface”. It is unclear if this is in reference to the same end surface or introducing another end surface. 
Claim 12 is subsequently rejected for its dependency upon a previously rejected claim. 
Allowable Subject Matter
Claims 1-2, 6-7, 9, 13, and 15-17 are allowed.
Regarding Claim 1, Claim 1 now contains the subject matter of previously objected to Claim 5. Therefore, Claim 1 is allowable for the same reasons previously set forth in the Non-Final Rejection filed March 15, 2021. 
Claims 2, 6-7, 9, 13, and 15-17 subsequently depend upon Claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745